Exhibit 10.1
IMPORTANT — ACTION REQUIRED: In order for your FY10 stock awards to become
effective, you must use the voting button at the top of this email, click on “I
agree to the award terms & conditions” and reply by 28 February 2010. Failure to
respond by this date will result in forfeiture of your award.
 
Company Confidential Communication to: «First_name» «Last_name»
I would like to take this opportunity to thank you for your commitment to the
Company both in the past and most importantly looking forward. You play an
important role in the future performance of our Company.
One of the priorities of our management compensation program is to provide you
with the opportunity to share in the long-term success of Air Products. As a
result, I am pleased to present your 2010 stock awards under the Company’s
Long-Term Incentive Plan. These awards make up the long-term component of your
total pay package and link your personal wealth to the performance of the
Company.
Your 2010 awards are valued at $<Tot Value> and include:

•   A Nonstatutory Stock Option to purchase «Stock_Option» shares of Common
Stock at a purchase price of $83.60 per share, which is the 1 December 2009
closing sale price of a share of Common Stock, valued at $«SO Value»; and   •  
An award of «RSU» 4-Year Restricted Shares of Company Common Stock issued to you
as of 1 December 2009 valued at $<RS Value>; and   •   «Perf_Share» Deferred
Stock Units with a three year performance period valued at $<PS Value>, each
Unit (a “Performance Share”) being equivalent in value to one share of Common
Stock.

Thank you again for your dedication and on-going contributions to Air Products.
Your 2010 Awards are subject to and contingent upon your agreement to the
attached conditions described in Exhibit A. Please read these conditions
carefully, particularly the descriptions of “Prohibited Activities”. This
letter, together with its Exhibit, constitutes the agreement governing your 2010
Awards (“Awards Agreement”). Your 2010 Awards are also at all times subject to
the applicable provisions of the Long-Term Incentive Plan (the “Plan”) and to
any determinations made by the Committee (or its delegate) with respect to your
2010 Awards as contemplated or permitted by the Plan or the Conditions.
Neither your 2010 Awards, this Awards Agreement or the Plan constitute a
contract of employment; nor do they guarantee your continued employment for any
period required for all or any of your 2010 Awards to vest, become exercisable,
be earned or be paid out. Except as otherwise indicated all capitalized words
used in this Awards Agreement have the meanings described in the Plan.

 



--------------------------------------------------------------------------------



 



WITNESSETH the due execution of this Awards Agreement at Allentown, Pennsylvania
effective as of the 1st day of December 2009 intending to be legally bound
hereby.

            AIR PRODUCTS AND CHEMICALS, INC.
      By:           (-s- John E. McGlade) [y81516y8151600.gif]        John E.
McGlade     

Exhibit

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AIR PRODUCTS AND CHEMICALS, INC. (the “Company”)
LONG-TERM INCENTIVE PLAN
FY2010 AWARD AGREEMENT

1.   As described in the foregoing grant letter, you are hereby granted FY2010
Awards consisting of Stock Options (“Options”), Restricted Shares of Company
Common Stock (“Restricted Shares”), and Deferred Stock Units to be called
“Performance Shares” under the Air Products and Chemicals, Inc. Long-Term
Incentive Plan (the “Plan”). The Options are “Nonstatutory Stock Options” as
described in Section 6 of the Plan. The Restricted Shares are described in
Section 8 of the Plan. The Deferred Stock Units are described in Section 9 of
the Plan. The Management Development and Compensation Committee of the Company’s
Board of Directors (the “Committee”) has approved these Awards subject to the
applicable provisions of the Plan and the terms of this Agreement, and
contingent upon your acceptance of this Agreement. Except as noted herein, all
capitalized terms used in this Agreement have the meaning ascribed to them in
the Plan. A copy of the Plan is available from the Corporate Secretary’s Office
of the Company, 7201 Hamilton Boulevard, Allentown, PA 18195-1501.

2.   Each Option entitles you to purchase one share of Company Common Stock
(“Share”) at a purchase price of $83.60 (the “Grant Price”) as described below.
You can first purchase Shares as follows: (i) up to one-third of the Shares may
be purchased on or after 1 December 2010 and (ii) up to an additional one-third
of such Shares may be purchased on or after 1 December 2011 and 2012,
respectively. The Options are granted as of 1 December 2009 and will continue
for a period of ten (10) years from such grant date and will expire and no
longer be exercisable after 1 December 2019.

3.   You may purchase Shares covered by an Option by providing to the Company’s
agent, Fidelity Stock Plan Services, LLC or any successor thereto (“Fidelity”),
notice of exercise of the Option in a form designated by Fidelity and the Grant
Price of the Shares. Payment of the Grant Price and applicable taxes may be made
in cash or by providing an irrevocable exercise notice coupled with irrevocable
instructions to Fidelity to simultaneously sell the Shares and deliver to the
Company on the settlement date the portion of the proceeds representing the
Grant Price and any taxes to be withheld. Payment of the Grant Price may also be
made by delivery or attestation of ownership of other Shares of Common Stock
owned by you with a Fair Market Value equal to the Grant Price, in which case
the number of Shares acquired in the exercise will be reduced by an amount equal
in value to the amount of any taxes required to be withheld and by any Shares
attested.

4.   Your Options terminate as of the close of business on the last day of your
employment with the Company and all its Subsidiaries, unless your employment
ends due to your death, Disability or Retirement on or after 30 November 2010.
Upon your, death, Disability or Retirement on or after 30 November 2010, any
unexercisable portion of the Options will be extended for the remaining term of
the

 



--------------------------------------------------------------------------------



 



    award (that is, will become exercisable) as if you have continued to be an
active employee of the Company or a Subsidiary. Notwithstanding the above, if
your employment with the Company or a Subsidiary is involuntarily terminated by
the Company on or after 30 November 2010 due to action necessitated by business
conditions, including, but not limited to, job eliminations, workforce
reductions, divestitures of facilities, assets or businesses, sale by the
Company of a Subsidiary or plant closing, your exercisable Options will not be
terminated but will continue to be exercisable in accordance with their terms
for six months following your last day of employment with the Company or a
Subsidiary.

5.   In the event of a Change in Control, the Options shall become exercisable
on the later of the Change in Control or the first date more than six months
from grant. In the event of any other change in the outstanding shares of the
Common Stock of the Company or the occurrence of certain other events described
in Section 12 of the Plan, an equitable adjustment shall be made in the number
or kind of Shares or the Grant Price for Shares covered by your Options.

6.   Options are nonassignable and nontransferable except to your Designated
Beneficiary, by will or the laws of descent and distribution, or by gift to
family members or to trusts of which only family members are beneficiaries. Such
transfers by gift can be made only after the Option has become exercisable and
subject to such administrative procedures and to such restrictions and
conditions as the officers of the Company shall determine to be consistent with
the purposes of the Plan and the interests of the Company and/or to be necessary
or appropriate for compliance with all applicable tax and other legal
requirements. Subject to the foregoing, you may transfer Options by gift only by
delivering to the Company at its principal offices in Allentown, Pennsylvania,
written notice of the intent to transfer the Options on forms to be provided by
the Company.

7.   The Restricted Shares shall be issued to you as of 1 December 2009. Upon
issuance of the Restricted Shares, you shall have all the rights of a
shareholder with respect to the Restricted Shares, including the right to vote
such Restricted Shares and receive all dividends or other distributions paid
with respect to the Restricted Shares, subject to the restrictions contained in
Paragraph 8 below. In the event of any change in the outstanding shares of
Common Stock of the Company or the occurrence of certain other events described
in Section 12 of the Plan, an equitable adjustment of the number of Restricted
Shares covered by this Agreement shall be made consistent with the impact of
such change or event upon the rights of the Company’s other shareholders, and
any additional Shares of Common Stock issued to you as a result of such
adjustment shall be Restricted Shares subject to this Agreement, including,
without limitation, the restrictions contained in Paragraph 8.

8.   The “Restriction Period” with respect to the Restricted Shares shall be the
period beginning 1 December 2009 and ending on the earliest of 1 December 2013;
your death, Disability or Retirement on or after 30 November 2010, or a Change
in Control of the Company. During the Restriction Period, the Restricted Shares
may not be sold, assigned, transferred, encumbered, or otherwise disposed of by
you; provided however, that such Restricted Shares may be used to pay the Grant
Price

 



--------------------------------------------------------------------------------



 



    by attestation upon your exercise of Stock Options, with the stipulation
that the Restricted Shares attested will remain subject to the restrictions of
this Paragraph 8 and the terms of this Agreement. If your employment by the
Company and all its Subsidiaries is terminated for any reason prior to 30
November 2010, or for any reason other than death, Disability or Retirement
prior to 30 November 2013, the Restricted Shares shall be forfeited in their
entirety; provided that, in the event of a Change in Control of the Company,
your rights to the Restricted Shares shall become immediately transferable and
nonforfeitable. At the end of the Restriction Period, all nonforfeited
Restricted Shares shall become transferable and otherwise be regular Shares.

9.   At the end of the Restriction Period, and, if earlier, upon your election
to include the value of the Restricted Shares in your federal taxable income
pursuant to Internal Revenue Code Section 83(b), payment of taxes required to be
withheld by the Company must be made. When taxation occurs at the end of the
Restriction Period, applicable taxes will be withheld by reducing the number of
the Restricted Shares issued to you by an amount equal in market value to the
taxes required to be withheld. In the event you make a Section 83(b) election,
applicable taxes must be paid in cash to the Company at the time the election is
filed with the Internal Revenue Service.

10.   In the event your employment is terminated due to your death on or after
30 November 2010, the Restricted Shares shall be transferred free of
restriction, reduced by any applicable taxes, to your Designated Beneficiary or,
if none, to your legal representative.

11.   The Performance Shares granted to you will be earned at the percentage
indicated on the attached Earnout Schedule corresponding to the level of
Earnings Per Share Growth and spread of Return on Capital Employed over the
Company’s cost of capital achieved for a three fiscal year performance cycle
ending 30 September 2012. Subject to the forfeiture conditions contained in
Paragraph 12, each earned Performance Share will entitle you to receive, at the
end of the Deferral Period (as defined below), one Share.

12.   The Deferral Period will begin on the date of this Agreement and will end
on 30 September 2012. If your employment by the Company and all its affiliates
is terminated for any reason prior to 30 September 2010, all your Performance
Shares will be automatically forfeited in their entirety. If your employment by
the Company and all its affiliates terminates on or after 30 September 2010, but
during the Deferral Period, other than due to death, Disability or Retirement,
you will forfeit all of your Performance Shares. If your employment by the
Company and all its affiliates is terminated on or after 30 September 2010, but
during the Deferral Period, due to death, Disability or Retirement, you will
forfeit a pro-rata portion of your earned Performance Shares which portion in
each case shall be based on the number of full months you worked during the
Deferral Period.

13.   Performance Shares earned and not forfeited shall be paid, reduced by the
number of Shares equal in market value to any applicable taxes, as soon as
administratively

 



--------------------------------------------------------------------------------



 



    practical after the end of the Deferral Period, in Shares. No cash dividends
or other amounts shall be payable with respect to the Performance Shares during
the Deferral Period. At the end of the Deferral Period, for each earned and
nonforfeited Performance Share, the Company will also pay to you a cash payment
equal to the dividends which would have been paid on a Share during the Deferral
Period (“Dividend Equivalents”), net of applicable taxes.

14.   If your employment by the Company or a Subsidiary terminates during the
Deferral Period due to death, payment in respect of earned Performance Shares
that are not forfeited and of related Dividend Equivalents shall be made, as
soon as practical after the Deferral Period, to your Designated Beneficiary or,
if none, your legal representative, net of applicable taxes.

15.   In the event of any change in the outstanding Shares of Common Stock of
the Company or the occurrence of certain other events as described in Section 12
of the Plan, an equitable adjustment of the number of Performance Shares covered
by this Agreement shall be made as provided in the Plan.

16.   Notwithstanding anything to the contrary above, any Performance Shares
earned or paid and any related Dividend Equivalents paid to you may be rescinded
within three years of their payment in the event: the earning of such
Performance Shares is predicated upon the achievement of financial results that
are subsequently the subject of a restatement; the Committee determines in its
sole discretion that you engaged in misconduct that caused or partially caused
the need for the restatement; and the Performance Shares would not have been
earned or a lesser amount of Performance Shares would have been earned based
upon the restated financial results. In the event of any such rescission, you
shall pay to the Company the amount of any gain realized or payment received as
a result of any rescinded payment, in such manner and on such terms as may be
required, and the Company shall be entitled to reduce the amount of any amount
owed to you by the Company or any Subsidiary by such gain or payment.

17.   In the event the Company determines, in its sole discretion, that you have
engaged in a “Prohibited Activity” (as defined below), at any time during your
employment, or within one year after termination of your employment from the
Company or any Subsidiary, the Company may forfeit, cancel, modify, rescind,
suspend, withhold, or otherwise limit or restrict any unexpired, unpaid,
unexercised, or deferred Awards outstanding under this Agreement, and any
exercise, payment, or delivery of an Award or Shares pursuant to such an Award
may be rescinded within six months after such exercise, payment, or delivery. In
the event of any such rescission, you shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise,
payment, or delivery, in such manner and on such terms as may be required by the
Company, and the Company shall be entitled to reduce the amount of any amount
owed to you by the Company or any Subsidiary by such gain or payment.

    The Prohibited Activities are:

 



--------------------------------------------------------------------------------



 



  (a)   Your making any statement, written or verbal, in any forum or media, or
taking any action in disparagement of the Company or any Subsidiary or affiliate
thereof (hereinafter, the “Company”), including but not limited to negative
references to the Company or its products, services, corporate policies, current
or former officers or employees, customers, suppliers, or business partners or
associates;     (b)   Your publishing any opinion, fact, or material, delivering
any lecture or address, participating in any film, radio broadcast, television
transmission, internet postings, social media, and/or any other electronic
medium; or communicating with any representative of the media relating to
confidential matters regarding the business or affairs of the Company which you
were involved with during your employment;     (c)   Your failure to hold in
confidence all Trade Secrets of the Company that came into your knowledge during
your employment by the Company, or disclosing, publishing, or making use of at
any time such Trade Secrets, where the term “Trade Secret” means any technical
or nontechnical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers, or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;     (d)   Your failure to hold in
confidence all Confidential Information of the Company that came into your
knowledge during your employment by the Company, or disclosing, publishing, or
making use of such Confidential Information, where the term “Confidential
Information” means any data or information, other than Trade Secrets, that is
valuable to the Company and not generally known to the public or to competitors
of the Company;     (e)   Your failure, in the event of your termination of
employment for any reason, promptly to deliver to the Company all memoranda,
notes, records, manuals, or other documents, including all electronic or other
copies of such materials and all documentation prepared or produced in
connection therewith, containing Trade Secrets or Confidential Information
regarding the Company’s business, whether made or compiled by you or furnished
to you by virtue of your employment with the Company; or your failure promptly
to deliver to the Company all vehicles, computers, credit cards, telephones,
handheld electronic devices, office equipment, and other property furnished to
you by virtue of your employment with the Company;     (f)   Your rendering of
services for any organization as an employee, officer, director, consultant,
advisor, agent, broker, independent contractor, principal, or partner, or
engaging directly or indirectly in any business which, in the sole judgment of
the Company, is or becomes competitive with the Company during

 



--------------------------------------------------------------------------------



 



      the one (1) year period following the termination of your employment; or
directly or indirectly soliciting any customer, supplier, contractor, employee,
agent, or consultant of the Company with whom you had contact during the last
two years of your employment with the Company or became aware of through your
employment with the Company, to cease doing business with, or to terminate their
employment or business relationship with, the Company; or     (g)   Your
violation of any written policies of the Company applicable to you, including,
without limitation, the Company’s insider trading policy.

    The provisions of this Section 17 are in addition to, and shall not
supersede, the terms of your Employee Patent and Confidential Information
Agreement entered at the time you were employed by the Company.       You
expressly acknowledge and affirm that the foregoing provisions of this
Section 17 are material and important terms of this Agreement and that your
agreement to be bound by the terms of this Section 17 is a condition precedent
to your FY2010 Awards.

18.   All determinations regarding the interpretation, construction,
enforcement, waiver, or modification of this Agreement and/or the Plan shall be
made in the Company’s sole discretion or, in the case of Executive Officer
Awards, by the Committee in its sole discretion and shall be final and binding
on you and the Company. Determinations made under this Agreement and the Plan
need not be uniform and may be made selectively among individuals, whether or
not such individuals are similarly situated.   19.   If any of the terms of this
Agreement in the opinion of the Company conflict or are inconsistent with any
applicable law or regulation of any governmental agency having jurisdiction, the
Company reserves the right to modify this Agreement to be consistent with
applicable laws or regulations.   20.   You understand and acknowledge that the
Company holds certain personal information about you, including but not limited
to your name, home address, telephone number, date of birth, social security
number, salary, nationality, job title, and details of all Shares awarded,
cancelled, vested, unvested, or outstanding (the “personal data”). Certain
personal data may also constitute “sensitive personal data” within the meaning
of applicable local law. Such data include but are not limited to the
information provided above and any changes thereto and other appropriate
personal and financial data about you. You hereby provide explicit consent to
the Company and any Subsidiary to process any such personal data and sensitive
personal data. You also hereby provide explicit consent to the Company and any
Subsidiary to transfer any such personal data and sensitive personal data
outside the country in which you are employed, and to the United States. The
legal persons for whom such personal data are intended are the Company and any
third party providing services to the Company in connection with the
administration of the Plan.

 



--------------------------------------------------------------------------------



 



21.   By accepting this award, you acknowledge having received and read the Plan
Prospectus, and you consent to receiving information and materials in connection
with this Award or any subsequent awards under the Company’s long-term
performance plans, including without limitation any prospectuses and plan
documents, by any means of electronic delivery available now and/or in the
future (including without limitation by e-mail, by Website access, and/or by
facsimile), such consent to remain in effect unless and until revoked in writing
by you. This Agreement and the Plan, which is incorporated herein by reference,
constitute the entire agreement between you and the Company regarding the terms
and conditions of this Award.   22.   You submit to the exclusive jurisdiction
and venue of the federal or state courts of the Commonwealth of Pennsylvania to
resolve all issues that may arise out of or relate to and all determinations
made under this Agreement. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to conflicts or choice of law rules
or principles.   23.   If any court of competent jurisdiction finds any
provision of this Agreement, or portion thereof, to be unenforceable, that
provision shall be enforced to the maximum extent permissible so as to effect
the intent of the parties, and the remainder of this Agreement shall continue in
full force and effect.   24.   Neither your FY2010 Awards, this Award Agreement,
nor the Plan constitute a contract of employment; nor do they guarantee your
continued employment for any period required for all or any of your Options to
vest or become exercisable.

 



--------------------------------------------------------------------------------



 



ATTACHMENT
2010 Performance Share Earnout Schedule
(PERFORMANCE SHARES AWARDED) x (PAYOUT FACTOR) = (PERFORMANCE SHARES EARNED)
The Payout Factor is determined as follows:

                 
33%
EPS Growth
Factor
  +   67%
ROCE Spread
Factor   =   Payout
Factor*

 

*   The Payout Factor will be increased by 15 percentage points to determine the
maximum payout. The Committee, in its discretion may decrease the actual Payout
Factor by up to 30 percentage points from the maximum payout (15 percentage
points from the calculated Payout Factor).

The EPS Growth and ROCE Spread Factors are determined from the following
schedules:

                      EPS EPS Growth(1)   Growth Factor  
-10
%   0 %  
0
%   35 %  
4
%   50 %  
7
%   80 %  
9
%   100 %  
10
%   120 %  
11
%   130 %  
13
%   160 %  
15
%   180 %  
16
%   200 %

              ROCE Spread     (ROCE over   ROCE Cost of Capital) (2)   Spread
Factor  
<0
%   0 %  
0
%   50 %  
+3
%   100 %  
+5
%   200 %

 

(1)     EPS growth is the average of annual growth in earnings per share over
the prior year for each of fiscal years 2010, 2011, and 2012.   (2)    ROCE
spread is the average of the difference between the Company’s Return on Capital
Employed and cost of capital for each of fiscal years 2010, 2011, and 2012.

